Title: To George Washington from Robert Stewart, 25 October 1758
From: Stewart, Robert
To: Washington, George



My Dear Colonel
Camp at Rays Town Octr 25th 1758

Just now an Express arriv’d from Winchester with the Inclos’d Letter, the Cover of the Governor’s was quite to Pieces before it came to hand I observe it contains some Commissions I hope mine is amongst them as no body here has any accots from Virginia, I beg you’ll be so good as to let me know the News by first oppy.
I wrote you yesterday Just as I was getting ready to March relative to Necessaries for the Men and as no oppy has since occurrd I send it Inclos’d notwithstanding the hurry in which it was wrote as it’s now late and the Express that brings you this sets out before Day in the morning.
Colo’s. Montgomerie and Byrd March’d yesterday—the Light Horse and Grenadiers waits with the General who defer’d Marching till this day which prov’d too rainy—The last Division of the Artillery March’d this forenoon but I fear the heavy rains will greatly retard it’s progress.
Colo. Mercer with the last of the Waggons and Pack Horses will be in to morrow and it’s said we shall then have a sufficient Quantity of Provisions.
An Express for Philadelphia sets out to morrow morning by

him I send your Letter for Mr Chew—No News of any kind are stirring at this place—as the General will push on when he sets outs I hope to have the pleasure of Joining you soon and in the mean time I beg leave to Subscribe myself with the highest & most unfeigned Esteem My Dear Sir Your truly affecte & Most Obliged hble Servt

Robert Stewart

